Citation Nr: 1232874	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1971 to September 1973.  The Veteran died in November 2006.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran died in November 2006; the death certificate lists the immediate cause of death as sepsis, due to or as a consequence of, bacterial endocarditis.  

2.  At the time of the Veteran's death, he was not service connected for any disability.  

3.  During his lifetime, the Veteran had been diagnosed with diabetes mellitus due to pancreatic insufficiency, chronic anemia secondary to gastrointestinal bleeds, major depression, myocardial infarction, hypertension, hypothyroidism, esophageal varices, alcohol induced liver injury, thrombocytopenia probably secondary to alcohol, and alcohol related dementia. 

4.  The Veteran did not have service in Vietnam.

5.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that any disability, to include sepsis and bacterial endocarditis, which were initially demonstrated years after service, was causally related to, or aggravated by, active service.

6.  The Veteran did not have a service-connected disability as either the principal or as a contributory cause of his death.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court expanded the VCAA notice requirements for a Dependency and Indemnity Compensation (DIC) claim. In Hupp, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Court found that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  

In correspondence to the appellant, dated in August 2008, VA informed the appellant of what evidence was required to substantiate her claim.  The notice was deficient in that it did not inform the appellant that the Veteran did not have any service-connected disability at the time of his death, and did not notify the appellant of the law with regard to the establishment of an effective date.  The Board finds that the appellant has not been prejudiced by this lack of notice.  The evidence reflects that the appellant had knowledge that the Veteran was not service-connected for any disability at the time of his death.  The appellant's VA Form 21-534, dated in July 2008, reflects that she marked that the Veteran had never filed a claim with VA.  In addition, as service connection for the cause of death of the Veteran is denied in the decision below, an effective date will not be assigned. See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Board finds that VA does not have a further duty to notify the appellant with regard to her claim.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's death certificate, service treatment records (STRs), and numerous private medical records.  The Board has carefully reviewed such statements, and concludes that there has not been identification of further evidence not already of record for which VA has a duty to obtain.  

The Board has considered whether VA should obtain a clinical opinion as to the cause of the Veteran's death, but finds that it is not necessary.  The Secretary's obligation under 38 U.S.C.A. § 5103(a) to provide a claimant with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (3) insufficient competent evidence on file for the Secretary to make a decision on the claim.  See DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The appellant contends that the Veteran's diabetes was the cause of his death and that he had service in Vietnam.  As is discussed in further detail below, the evidence is against a finding that the Veteran had service in Vietnam; thus, he is not entitled to the presumption of herbicide exposure or the presumption of service connection for diabetes.  In addition, there is no competent evidence of record which indicates that the Veteran may have had a disability causally related to active service.  Therefore, a VA clinical opinion is not warranted.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  


Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   


Service connection- in general

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 341 (1999). 

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  The Veteran died in November 2006.  The certificate of death lists the immediate cause of death as sepsis with an underlying cause as bacterial endocarditis.  Sepsis is the presence in the blood or other tissues of pathogenic microorganisms or their toxins.  Bacterial endocarditis is infectious endocarditis caused by any of the various bacteria.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

Presumptive service connection
 
The appellant avers that the Veteran's death was due to active service exposure to herbicides due to alleged service in Vietnam.  The Veteran's DD 214 reflects that the Veteran's last duty assignment was with USAREUR (U.S. Army in Europe) and that his one year and six months of foreign service was also with USAREUR.  It is negative for any service in an area with presumptive exposure to herbicides.  

Presumptive herbicide exposure applies if the Veteran had service in the Republic of Vietnam, to include service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.814(c)(1).  The Board finds that the Veteran did not have service in Vietnam; therefore, it is not presumed that he was exposed to herbicides.

The Board acknowledges the appellant's statements that the Veteran served in Vietnam; however, the objective evidence of record is against such a finding.  First, not only is the Veteran's DD 214 negative for Vietnam service, but it reflects service in Europe.  Second, the Veteran's STRs corroborate service in Europe.  Third, a November 2008 National Personnel Records Center (NPRC) response to a request for information reflects that there was no evidence in the Veteran's service records that he had any service in Vietnam.  Finally, the Board notes there is no competent lay evidence of record that the Veteran was seen in Vietnam during active service. 


Non-presumptive Basis

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The first element of a claim for service connection is evidence of a current disability.  Private records reflect that the Veteran had diabetes mellitus due to pancreatic insufficiency, chronic anemia secondary to gastrointestinal bleeds, major depression, myocardial infarction, hypertension, hypothyroidism, esophageal varices, alcohol induced liver injury, thrombocytopenia probably secondary to alcohol, and alcohol related dementia.  He died due to sepsis as a consequence of bacterial endocarditis.  Thus, the first element has been met.

The second element for entitlement to service connection is an in-service disease or injury.  As noted above, the Veteran is not presumed to have been exposed to an herbicide agent.  The Veteran's STRs are negative for complaints of, or treatment for, the above noted conditions.  The STRs reflect complaints of a pilonidal cyst.  They are negative for other complaints or treatment.  The August 1973 report of medical examination for separation purposes reflects that the Veteran's systems were normal upon clinical evaluation.  

The earliest clinical evidence of record of sepsis and/or bacterial endocarditis is in 2006, shortly before the Veteran's death, more than 30 years after separation from service.  The Veteran was admitted to the hospital in October 2006 with "multiple medical problems, most of which were related to chronic alcoholism."  At the time of admission, he had a active gastrointestinal bleed.  Shortly after admission, he was found to have acute EKG changes suggestive of an inferior myocardial infarction.  Further diagnostic studies indicated the he also had bacterial endocarditis and a subarachnoid hemorrhage.  The earliest clinical evidence of record of other disabilities is in 2000, approximately 30 years after separation from service. 

The lapse of time between service separation and the earliest documentation of current disability or symptoms of a current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In the present claim, there is no competent credible evidence of record that the Veteran had any heart disability, infection, or other symptoms of disease or injury, to include diabetes, since separation from service. 

In sum, the STRs are negative for any complaints of, or treatment for, any symptoms other than a pilondial cyst.  There is no evidence of record that any such cyst could be related to his death.  Moreover, there is no credible evidence of continuity of symptomatology of any disease or injury since service.  Finally, there is no clinical opinion which causally relates the Veteran's death or disabilities at the time of his death to active service.  The appellant has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, her opinion does not constitute competent medical evidence and lack probative value.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  

The Board appreciates the Veteran's service and is also sympathetic to the appellant's situation as a widow; however, the Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws. See 38 U.S.C.A. § 7104(c). See, generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995).  The preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


